640 S.E.2d 31 (2007)
In the Matter of J. Christopher HALCOMB.
No. S07Y0110.
Supreme Court of Georgia.
January 8, 2007.
John A. Nuckolls, Atlanta, for appellee.
Jenny K. Mittelman, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
Gregory L. Fullerton, Chair, Review Panel, Albany, other party representation.
PER CURIAM.
This disciplinary matter is before the Court on the petition of J. Christopher Halcomb for the voluntary surrender of his license to practice law. Halcomb admits that he pled guilty in federal court to felony charges in connection with real estate closing *32 fraud. Such a conviction constitutes a violation of Bar Rule 8.4(a)(2). The State Bar concurs in this disposition.
Having reviewed the record we agree that surrender of his law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of J. Christopher Halcomb be removed from the rolls of persons authorized to practice law in the State of Georgia. Halcomb is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender accepted.
All the Justices concur.